Simmons, Justice.
These defendants were indicted and tried for the offence of selling liquor without license, and were convicted. They made a motion for a new trial on the grounds that the verdict was contrary to law and the evidence and without evidence to support it, and upon other grounds which will be mentioned hereafter. The motion was overruled, and the defendants excepted.
1. We think there was sufficient evidence to authorize the finding of the jury.
2. ' The 3d ground is that the court erred in allowing the State to prove, over the objection of the defendant’s-counsel, that Ben Russell died the same day, before going more than 300 yards from the grocery. It is not stated in this ground what the objection was to this testimony, or whether it was taken at the time of the trial, or put in at the time the motion was made for a new trial. We therefore cannot consider it.
3. The 4th ground complains that the court erred “in allowing the State to prove that defendants were witnesses for two negroes charged with gambling in their bar-room, and then ruled out the evidence, the negroes being defendants’ witnesses in this case, said testimony going in without objection and being ruled out on defendants’ motion.” If the evidence went in without objection, and was ruled out on the defendants’ motion, we cannot see how the defendant was injured thereby, or what ground he has to complain.
4. The 5th ground was not approved by the court, and therefore cannot be considered. '

Judgment affirmed.